
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 11
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Rush (for
			 himself, Ms. Clarke of New York,
			 Mr. Towns, and
			 Ms. Jackson Lee of Texas) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  Peace Corps and expressing support for designation of March 2011 as Peace Corps
		  Month.
	
	
		Whereas, on March 1, 1961, President John F. Kennedy
			 signed an executive order establishing the Peace Corps to promote world peace
			 and friendship by sending United States volunteers to serve at the grassroots
			 level in villages and towns in all corners of the globe;
		Whereas through the Peace Corps, volunteers help the
			 people of interested countries in meeting their need for trained men and women,
			 promote a better understanding of United States citizens on the part of the
			 peoples served, and promote a better understanding of other peoples on the part
			 of the people of the United States;
		Whereas Peace Corps volunteers live and work in
			 communities and learn the local language and culture;
		Whereas Peace Corps volunteers educate individuals,
			 households, service providers, and communities about the importance of health
			 promotion and disease prevention especially HIV/AIDS;
		Whereas Peace Corps volunteers coach and mentor youth in
			 important areas, including life skills training for employment,
			 entrepreneurship, and leadership, tolerance, self-esteem, and conflict
			 resolution;
		Whereas Peace Corps volunteers coach and mentor youth on
			 gender equity and inclusion of women;
		Whereas Peace Corps volunteers organize and facilitate
			 camps for girls, designed to develop leadership skills and improve
			 self-esteem;
		Whereas these camps will help foster equitable and
			 sustainable capacity building for girls, increasing their participation in the
			 economic and political lives of their communities and countries;
		Whereas Peace Corps volunteers are part of national and
			 local efforts to strengthen primary, secondary, and university education
			 capacity through classroom instruction, professional development for teachers,
			 and community resource development;
		Whereas Peace Corps volunteers engage national and local
			 partners in environmental education and conservation, and integrate economic
			 development interests with environmental sustainability through ecotourism and
			 ecobusiness projects;
		Whereas to date, nearly 200,000 Peace Corps volunteers
			 have served in 139 countries;
		Whereas currently, 60 percent of volunteers are women, 17
			 percent are minorities, 93 percent are single, and 84 percent are in their
			 20s;
		Whereas Peace Corps volunteers work in a range of sectors,
			 including 35 percent in education, 22 percent in health and HIV/AIDS, 15
			 percent in business development, 14 percent in the environment, 5 percent in
			 youth, 5 percent in agriculture, and 4 percent in other activities; and
		Whereas March 2011 would be an appropriate month to
			 designate as Peace Corps Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 50th anniversary of the
			 Peace Corps;
			(2)congratulates and commends all the
			 volunteers who have dedicated their lives to make a difference in the world;
			(3)supports the designation of Peace Corps
			 Month to bring awareness to the importance of volunteers in development and
			 make efforts to increase coordinated community outreach and service activities
			 across the United States in cooperation with regional recruiting offices,
			 posts, and global partners; and
			(4)renews the United States commitment to
			 promote world peace and friendship, and help developing countries to reach
			 their development goals.
			
